     Case 3:18-cv-02037-BTM-KSC Document 19-2 Filed 01/21/20 PageID.58 Page 1 of 5


 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      MANNING LAW, APC
 2    20062 S.W. Birch St., Suite 200
 3    Newport Beach, CA 92660
      Office: (949) 200-8755
 4    DisabilityRights@manninglawoffice.com
 5

 6    Attorney for Plaintiff: JAMES RUTHERFORD
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11                                           Case No. 3:18-cv-02037-BTM-KSC
      JAMES RUTHERFORD, an
12                                           DECLARATION OF JOSEPH R.
13    individual,                            MANNING IN SUPPORT OF
                                             PLAINTIFF’S MOTION FOR
14                     Plaintiff,            LEAVE TO AMEND
15                                           PLAINTIFF’S COMPLAINT
      v.
16

17                                        Date: February 28, 2020
      EL TORO MARKET, a business of
                                          Time: 11:00 a.m.
18    unknown form; BILAL-J, a
                                          Courtroom: 15B
      California corporation; and DOES 1-
19    10, inclusive,
20                                           Honorable Barry Ted Moskowitz
21
                      Defendants.

22

23

24

25

26

27
28


                       DECLARATION OF JOSEPH R. MANNING, JR.
                                             1
     Case 3:18-cv-02037-BTM-KSC Document 19-2 Filed 01/21/20 PageID.59 Page 2 of 5


 1          I, Joseph R. Manning, declare as follows:
 2          1.     I am an attorney at law, licensed to practice before all of the courts of
 3    the State of California. My firm, Manning Law, APC, serves as the attorneys of
 4    record for Plaintiff James Rutherford. I make this Declaration from personal
 5    knowledge and from a review of the files maintained by our office in the ordinary
 6    course of business in this action, and I am willing and competent to testify thereto.
 7          2.     I submit this Declaration in support of Plaintiffs’ Motion for Leave to
 8    Amend Plaintiff’s Complaint.
 9          3.     Attached hereto as Exhibit 1 is a true and correct copy of Plaintiff’s
10    Proposed First Amended Complaint.
11          4.     Attached hereto as Exhibit 2 is a true and correct copy of Plaintiff’s
12    Proposed First Amended Complaint that shows through redlining how the Proposed
13    Amended Complaint differs from the Complaint.
14          5.     Attached hereto as Exhibit 3 is a true and correct copy of inspection of
15    the subject property for this Action performed by Plaintiff’s CASp investigator,
16    Kenneth Arrington, date June 29, 2019.
17          I declare under penalty of perjury under the law of the State of California that
18    the foregoing is true and correct.
19
20    Dated: January 20, 2020              Respectfully Submitted,
21

22                                         MANNING LAW, APC
23                                     By: /s/ Joseph R. Manning Jr., Esq.
24                                         Joseph R. Manning Jr., Esq.
25                                         Attorney for Plaintiff
26

27
28


                        DECLARATION OF JOSEPH R. MANNING, JR.
                                                2
     Case 3:18-cv-02037-BTM-KSC Document 19-2 Filed 01/21/20 PageID.60 Page 3 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25                                  EXHIBIT 1
26

27
28


                      DECLARATION OF JOSEPH R. MANNING, JR.
                                          3
     Case 3:18-cv-02037-BTM-KSC Document 19-2 Filed 01/21/20 PageID.61 Page 4 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26                                  EXHIBIT 2
27
28


                      DECLARATION OF JOSEPH R. MANNING, JR.
                                          4
     Case 3:18-cv-02037-BTM-KSC Document 19-2 Filed 01/21/20 PageID.62 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26                                  EXHIBIT 3
27
28


                      DECLARATION OF JOSEPH R. MANNING, JR.
                                          5
